UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): ­ Form 10-K Form 20-F Form 11-KXForm 10-QForm 10-D Form N-SA Form N-CSR For Period Ended:February 28, 2009 []Transition Report on Form 10-K []Transition Report on Form 20-F []Transition Report on Form 11-K []Transition Report on Form 10-Q []Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION Full Name of Registrant:PREAXIA HEALTH CARE PAYMENT SYSTEMS, INC. Former Name if Applicable: Address of Principal Executive Office (Street and Number):1530 9th Avenue
